MEMORANDUM OPINION
No. 04-03-00500-CR
David SMITH,
Appellant
v.
The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 1995-CR-1485
Honorable Philip A. Kazen, Jr., Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	November 12, 2003
MOTION TO DISMISS GRANTED; DISMISSED  
	Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is dismissed.
See Tex. R. App. P. 42.2(a).
							PER CURIAM
Do not publish